      Case 2:19-cr-00216-JAD-NJK Document 57 Filed 04/30/20 Page 1 of 8



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3   PETER S. LEVITT
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   PHONE: (702) 388-6336
     peter.s.levitt@usdoj.gov
 6
                                UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA
                                            -oOo-
 8
      UNITED STATES OF AMERICA,                             Case No. 2:19-cr-00216-JAD-NJK
 9
                             Plaintiff,                      Stipulation to Continue the Calendar
10                                                           Call and Trial Dates
                  vs.                                        (Second Request)
11
      ORLANDIS WELLS,
12
                              Defendant.
13

14

15          IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.

16   TRUTANICH, United States Attorney, and PETER S. LEVITT, Assistant United States

17   Attorney, counsel for the United States of America; and CHRISTOPHER R. ORAM, counsel

18   for Defendant ORLANDIS WELLS, that the calendar call currently scheduled for May 11, 2020,

19   at 1:30 p.m., and the trial date currently scheduled for May 19, 2020 at 9:00 a.m., in the above-

20   captioned matter, be vacated and continued to a date and time to be set by this Honorable Court

21   but no sooner than ninety (90) days.

22          IT IS FURTHER STIPULATED AND AGREED, that the parties herein shall have to

23   and including August 6, 2020, to provide any expert witness disclosures.

24          This stipulation is entered into for the following reasons:



                                                     1
      Case 2:19-cr-00216-JAD-NJK Document 57 Filed 04/30/20 Page 2 of 8



 1          1.     On March 16, 2020, the Chief Judge of the U.S. District Court for the District of

 2   Nevada issued Temporary General Order 2020-03, which found that due to the outbreak of the

 3   coronavirus disease 2019 (“COVID-2019”) in the District of Nevada, the declaration by the

 4   Governor of the State of Nevada of a public health emergency due to the spread of COVID-19 in

 5   Nevada, and the declaration of local emergencies by local governments due to COVID-19,

 6   including Clark County, the Court has sustained “reduced ability to obtain an adequate spectrum

 7   of jurors,” and it noted the effects of public health recommendations, including “social distancing

 8   measures.” General Order 2020-03 accordingly continued all civil and criminal trials until April

 9   10, 2020, pending further order of the Court and found that “the ends of justice are best served

10   by ordering the continuances, which outweighs the best interests of the public and any

11   defendant’s right to a speedy trial under 18 U.S.C. § 3161(h)(7)(A).”

12          2.     On March 19, 2020, the Chief Judge of the U.S. District Court for the District of

13   Nevada issued Temporary General Order 2020-04, which noted that “the COVID-19 pandemic

14   has continued to spread,” resulting in the need for “more aggressive social-distancing measures.”

15   The Court noted further that, “[o]n March 17, 2020, the Governor of the State of Nevada ordered

16   the closure of many business establishments and strongly encouraged all citizens to stay home.”

17   Accordingly, the Court ordered the temporary closure of the Clerk’s office, and implemented

18   other changes, including “striving to eliminate in-person court appearances.” In the event any

19   hearing must go forward, the Court will conduct the hearing via video or teleconference. The

20   Court will vacate or amend GO 2020-04 no later than April 30, 2020.

21          3.     On March 30, 2020, the Chief Judge of the U.S. District Court for the District of

22   Nevada issued Temporary General Order 2020-05 (collectively with General Order 2020-03 and

23   General Order 2020-04, “the General Orders”), which noted that “the Judicial Conference of the

24   United States found that emergency conditions due to the national emergency declared by the


                                                     2
      Case 2:19-cr-00216-JAD-NJK Document 57 Filed 04/30/20 Page 3 of 8



 1   President have affected and will materially affect the functioning of the federal courts generally,”

 2   and instituted various additional measures to protect the health and safety of those involved in

 3   proceedings before the Court.

 4          4.      Accordingly, based on the public health emergency brought about by the COVID-

 5   2019 pandemic, and the required social-distancing measures as recognized in the General Orders;

 6   the need for additional time to prepare the defense once the public health emergency is resolved;

 7   as well as to allow counsel for Wells sufficient time within which to be able to effectively complete

 8   investigation of the discovery materials provided, the parties agree to this continuance.

 9          5.      Counsel for Wells needs additional time to review discovery and conduct

10   investigation in this case to determine whether there are any pretrial issues that must be litigated

11   and whether the case will ultimately go to trial or will be resolved through negotiations.

12          6.      The parties agree to this continuance, and are currently exploring possible avenues

13   of resolution without a trial.

14          7.      Wells is not currently detained pending trial and does not object to a continuance.

15          8.      Further, the additional time requested herein is not sought for purposes of delay,

16   but to account for the necessary social-distancing in light of the COVID-2019 public health

17   emergency, to allow the defense adequate time to prepare following the resolution of this public

18   health emergency, to allow counsel for the defendant sufficient time within which to be able to

19   effectively complete investigation of the discovery materials provided.

20          9.      Additionally, denial of this request for continuance could result in a miscarriage of

21   justice. The additional time requested by this Stipulation is excusable in computing the time

22   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United

23   States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States Code,

24   Section 3161(h)(7)(B)(i) and (iv).


                                                      3
      Case 2:19-cr-00216-JAD-NJK Document 57 Filed 04/30/20 Page 4 of 8



 1         10.    This is the second requested continuation the trial date herein.

 2

 3   Respectfully submitted,

 4   NICHOLAS A. TRUTANICH
     United States Attorney
 5
      /s/ Peter S. Levitt___                            /s/ Christopher R. Oram
 6   PETER S. LEVITT                                    CHRISTOPHER R. ORAM, ESQ.
     Assistant United States Attorney                   Attorney for Orlandis Wells
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                                    4
      Case 2:19-cr-00216-JAD-NJK Document 57 Filed 04/30/20 Page 5 of 8



 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2                                          -oOo-

 3    UNITED STATES OF AMERICA,
                                                            Case No. 2:19-cr-00216-JAD-NJK
 4                           Plaintiff,
                                                            ORDER
 5                vs.

 6    ORLANDIS WELLS,

 7                           Defendant.

 8

 9          Based on the pending Stipulation of counsel, and good cause appearing therefore, the
10   Court finds that:
11          1.     On March 16, 2020, the Chief Judge of the U.S. District Court for the District of
12   Nevada issued Temporary General Order 2020-03, which found that due to the outbreak of the
13   coronavirus disease 2019 (“COVID-2019”) in the District of Nevada, the declaration by the
14   Governor of the State of Nevada of a public health emergency due to the spread of COVID-19
15   in Nevada, and the declaration of local emergencies by local governments due to COVID-19,
16   including Clark County, the Court has sustained “reduced ability to obtain an adequate
17   spectrum of jurors,” and it noted the effects of public health recommendations, including
18   “social distancing measures.” General Order 2020-03 accordingly continued all civil and
19   criminal trials until April 10, 2020, pending further order of the Court and found that “the ends
20   of justice are best served by ordering the continuances, which outweighs the best interests of the
21   public and any defendant’s right to a speedy trial under 18 U.S.C. § 3161(h)(7)(A).”
22          2.     On March 19, 2020, the Chief Judge of the U.S. District Court for the District of
23   Nevada issued Temporary General Order 2020-04, which noted that “the COVID-19 pandemic
24   has continued to spread,” resulting in the need for “more aggressive social-distancing


                                                     5
      Case 2:19-cr-00216-JAD-NJK Document 57 Filed 04/30/20 Page 6 of 8



 1   measures.” The Court noted further that, “[o]n March 17, 20g20, the Governor of the State of

 2   Nevada ordered the closure of many business establishments and strongly encouraged all

 3   citizens to stay home.” Accordingly, the Court ordered the temporary closure of the Clerk’s

 4   office, and implemented other changes, including “striving to eliminate in-person court

 5   appearances.” In the event any hearing must go forward, the Court will conduct the hearing via

 6   video or teleconference. The Court will vacate or amend GO 2020-04 no later than April 30,

 7   2020.

 8           3.      On March 30, 2020, the Chief Judge of the U.S. District Court for the District of

 9   Nevada issued Temporary General Order 2020-05 (collectively with General Order 2020-03

10   and General Order 2020-04, “the General Orders”), which noted that “the Judicial Conference

11   of the United States found that emergency conditions due to the national emergency declared

12   by the President have affected and will materially affect the functioning of the federal courts

13   generally,” and instituted various additional measures to protect the health and safety of those

14   involved in proceedings before the Court.

15           4.      Accordingly, based on the public health emergency brought about by the

16   COVID-2019 pandemic, and the required social-distancing measures as recognized in the

17   General Orders; the need for additional time to prepare the defense once the public health

18   emergency is resolved; as well as to allow counsel for defendant sufficient time within which to

19   be able to effectively complete investigation of the discovery materials provided, the parties

20   agree to this continuance.

21           5.      Counsel for the defendant needs additional time to review discovery and conduct

22   investigation in this case to determine whether there are any pretrial issues that must be

23   litigated and whether the case will ultimately go to trial or will be resolved through

24   negotiations.


                                                      2
      Case 2:19-cr-00216-JAD-NJK Document 57 Filed 04/30/20 Page 7 of 8



 1          6.      The parties agree to the continuance, and are currently exploring possible avenues

 2   of resolution without a trial.

 3          7.      The defendant is not currently detained pending trial and does not object to a

 4   continuance.

 5          8.      Further, the additional time requested herein is not sought for purposes of delay,

 6   but to account for the necessary social-distancing in light of the COVID-2019 public health

 7   emergency, to allow the defense adequate time to prepare following the resolution of this public

 8   health emergency, to allow counsel for the defendant sufficient time within which to be able to

 9   effectively complete investigation of the discovery materials provided.

10          9.      Additionally, denial of this request for continuance could result in a miscarriage of

11   justice. The additional time requested by this Stipulation is excusable in computing the time

12   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United

13   States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States Code,

14   Section 3161(h)(7)(B)(i) and (iv).

15          10.     This is the second request to continue the trial date herein.

16          For all of the above-stated reasons, the ends of justice would best be served by a

17   continuance of the motions deadline, calendar call and trial dates.

18                                        CONCLUSIONS OF LAW

19          The ends of justice served by granting said continuance outweigh the best interest of the

20   public and the defendant, since the failure to grant said continuance would be likely to result in

21   a miscarriage of justice, would deny the parties herein sufficient time and the opportunity within

22   which to be able to effectively and thoroughly prepare for trial, taking into account the exercise

23   of due diligence.

24          The continuance sought herein is excusable under the Speedy Trial Act, Title 18, United


                                                      3
      Case 2:19-cr-00216-JAD-NJK Document 57 Filed 04/30/20 Page 8 of 8



 1   States Code, Section 3161 (h)(7)(A), when considering the factors under Title 18, United States

 2   Code, Section 3161(h)(7)(B)(i) and (iv).

 3                                                ORDER

 4          IT IS THEREFORE ORDERED, that the parties herein shall have to and including

 5   August 6, 2020, to provide any expert witness disclosures.

 6          IT IS FURTHER ORDERED that trial briefs, proposed voir dire questions, proposed jury

 7   instructions, and a list of proposed exhibits must be electronically submitted to the Court by

 8   noon on September 21, 2020.

 9          IT IS FURTHER ORDERED that the calendar call currently scheduled for May 11, 2020,

10   at the hour of 1:30 p.m., be vacated and continued to September 21, 2020, at the hour of 1:30

11   p.m.; and the trial currently scheduled for May 19, 2020, at the hour of 9:00 a.m., be vacated

12   and continued to September 29, 2020, at the hour of 9:00 a.m.

13

14
            DATED this 30th day of April, 2020.
15

16                                              _______________________________________
                                                THE HONORABLE JENNIFER A. DORSEY
17                                              UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24


                                                     4
